Upon petition to rehear,
Cooper, J.,
said:
The main ground assumed on behalf of the prisoner in support' of his application for a rehearing is that there was evidence on which the verdict could have been found under the second count of the indictment, which charged him with receiving stolen goods. But the testimony of the principal witness for the State showed an actual felonious taking and carrying away of the property from the custody of the owner by the prisoner, and the other witnesses only established the fact that the property was found in the possession of. the defendant. To make out the offense of receiving stolen goods, there must be proof of a felonious taking. The evidence of the State tended to show no felonious taking except by the defendant himself, and there was literally no testimony on its behalf for any other pur*507pose, or in the least looking to any other offense.. And the learned • counsel of the prisoner can scarcely expect the court to consider the testimony introduced on his behalf to prove that he was guilty of no offense, as evidence tending to show that he was guilty under the second count. The punishment of both offenses is precisely the same, and certainly no proof was offered by them to establish either.
No new authority is cited, or new argument submitted upon the question decided in the former opinion, that the general verdict would be applied to the ■ count, which the evidence tended alone to sustain. Nor has our attention been directed to any fact in the - record tending to show that the principal witness was. an’accomplice' in the commission of the offense. The affidavit of Brown was fully considered before the-opinion was delivered.
The rehearing asked for must be disallowed.